Citation Nr: 1615956	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO. 11-13 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased rating, greater than 50 percent, for depression. 

2. Entitlement to an increased rating, greater than 10 percent, for degenerative joint disease of the lumbar spine. 

3. Entitlement to an increased rating, greater than 10 percent, for status post-right knee arthroscopy with chondromalacia.

4. Whether new and material evidence has been received to reopen service connection for a left knee disorder.

5. Entitlement to service connection for a left knee disorder.

6. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected degenerative joint disease of the lumbar spine.

7. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected aortic valve stenosis and replacement.

8. Entitlement to service connection for hypertension, to include as secondary to service-connected aortic valve stenosis and replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from April 1975 until June 1996.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and December 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In a March 2014 decision, the Board granted increased ratings for depression and right ankle Achilles tendinopathy, and denied an increased rating for degenerative joint disease of the lumbar spine. That decision was appealed to the United States Court of Appeals for Veterans Claims (Court) to the extent that the Board did not grant a still higher rating for depression and to the extent that the Board denied any increase in the right ankle rating. In June 2015 the Court granted a Joint Motion for Remand (JMR) from the Veteran's representative and the VA Secretary. The issues of increased ratings for depression and right ankle Achilles tendinopathy were thus returned to the Board.



In May 2011 the Veteran requested a hearing before a Veterans Law Judge at the Board in Washington, DC. Such a hearing was scheduled in July 2013, but the Veteran did not attend. In a March 2016 letter, the Veteran provided an Informal Hearing Presentation in place of hearing testimony.

The issues of increased ratings for depression, the lumbar spine, and the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 1999 decision, the RO denied service connection for a left knee disorder. The Veteran did not file an appeal, and the decision became final.

2. The evidence associated with the claims file since the May 1999 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim specifically regarding the presence of a current diagnosed disability. The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim. 

3. The Veteran injured his left knee during service, and has had continuous symptoms since that time.

4. The Veteran does not have a diagnosed right hip disorder for which service connection may be granted, nor has he at any time during the period on appeal.

5. Sleep apnea is not related to service, or a service-connected disability, to include aortic valve stenosis and replacement.

6. The Veteran does not have hypertension, and has not had the disorder at any time during the period on appeal.


CONCLUSIONS OF LAW

1. The May 1999 decision denying service connection for a left knee disorder became final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
      
2. Evidence received since the May 1999 decision is new and material to reopen a claim of service connection for a left knee disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for chronic strain of the left knee have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4. The criteria for service connection for a right hip disorder, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

5. Sleep apnea was not incurred in service, and was not proximately caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2015). 

6. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Veteran in October 2010, prior to the initial adjudication of the claims on appeal. To the extent that the Veteran is seeking to reopen a previously denied claim of service connection for a left knee disorder, VA is not required to provide specific notice of the information and evidence necessary to substantiate the element or elements that were found insufficient, but is required "to explain what 'new and material evidence' means," Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012), which it did in the October 2010 notice. The notice also included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also has a duty to assist an appellant in the development of the claim. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. The duty to assist was further satisfied by VA examinations in March 2010 and February 2011 during when the examiners conducted physical examinations, recorded his history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record. 

While the March 2010 examiner was not provided the Veteran's claims file for review, an accurate history was elicited regarding his relevant medical history. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was not provided with a VA examination of his right hip. However, because the Board finds that the Veteran has not had a diagnosed right hip disorder at any time during the period on appeal, a VA examination is not warranted, even under the low threshold of McLendon.


VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Application to Reopen

The Veteran is seeking to reopen a claim of service connection for a left knee disorder, which was previously denied in a May 1999 RO decision. Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105 (West 2014). However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO based the May 1999 denial on a lack of evidence showing any confirmed diagnosis, including the opinion of an April 1999 examiner who concluded that the Veteran's left knee was "normal."  Since that time, additional records have been added to the claims file, including a November 1999 assessment of chondromalacia patellae of the left knee; a March 2010 assessment of "chronic strain;" and a 2009 VA examiner's conclusion that the Veteran had some deformity of the left knee - though no specific diagnosis was identified at that time.

The added medical treatment records and reports relate to an unestablished fact necessary to substantiate the claim - namely the presence of a current left knee disorder. Thus, evidence added to the claims file since the prior final denial is new and material to reopen the claim of service connection for a left knee disorder.

Service Connection, Generally

The Veteran is seeking service connection for a left knee disorder, right hip disorder, sleep apnea, and hypertension. Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997). This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Of the clamed disorders, hypertension (a form of cardiovascular-renal disease), and arthritis are both a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes. In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R. § 3.303(b); Walker, supra. at 1304 (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

The Veteran has suggested that all four of the claimed disorders may be related to currently service-connected disabilities. In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2015). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(b) (2015). 

Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). 

On induction examination in January 1975, no abnormalities or were noted other than the Veteran's own report of having broken his right arm six years prior to entering service, and his left arm at the age of three. He also had a reported history of strep throat. Given that a physical examination revealed no defects, infirmities, or disorders, the Veteran is presumed to have entered service in sound condition. See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). During service, the Veteran underwent general examinations in May 1979, October 1988, and October 1993, and at no time was there any reference to left knee or right hip disorders or injuries, nor any evidence of hypertension or sleep apnea.

In an August 2010 statement, the Veteran indicated that he had "experienc[ed] pain in all [his] joints over [his] 21 years" of service, and attributed at least some of his current difficulties to the physical demands associated with physical training requirements. He provided assessments of the amount of various forms of physical fitness exercises he was required to perform and reported that in addition to having had pain throughout service, "[t]he pain level has continued" since separation.

Generally, lay evidence is admissible with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id. A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).
The Veteran is competent to report on his experience types and amounts of such training to the extent that it is capable of law observation. Layno v. Brown, 6 Vet. App. 465 (1994). However, associating a two-decade history of physical activity with the subsequent onset of orthopedic disorders is a complex medical determination well beyond his lay competence. Thus his assertions are probative, but only insofar as they describe the nature of his in-service activities.

Left Knee

In addition to the more general argument above, in January 2013 the Veteran indicated that he had injured his left knee in 1994 during a sports game. He also suggested that a current left knee disorder may be related to service-connected chondromalacia of the right knee, because he "favors this knee."  

Service treatment records confirm that in February 1994 he hyperextended his knee while playing football. The assessment was of a medial collateral ligament strain in the left knee, and he was given a knee-immobilizing cast. On follow-up in April 1994, he had left knee tenderness and pain, but radiographic imaging was "inconclusive" with regard to the underlying pathology. A May 1994 assessment noted a left knee injury, with swelling and instability since the accident. He subsequently reinjured the knee while playing basketball, and his primary complaint was then instability. Radiographic imaging was negative, and the assessment was of a "probable [anterior cruciate ligament]," with a meniscal tear having been specifically ruled-out; the Veteran was placed on a physical profile, restricting running and jumping.


On separation examination in February 1996, the Veteran affirmatively denied any history of arthritis, as well as bone, joint, or other deformity. A physical examination revealed chronic left knee pain, and an addendum report verified that in March 1993 he had undergone arthroscopy on one or both knees - though the report is unclear.

Following separation from service in June 1996, the Veteran told a VA examiner in April 1999 that he had injured his left knee during a football game, and received a straight-leg brace with a diagnosis of anterior cruciate ligament strain. He reported having undergone magnetic resonance imaging (MRI); that the imaging report was unavailable; and that it had not shown any significant abnormality. The Veteran was still experiencing pain in the left knee and had occasional swelling after "excessive exercise." 

Physical examination of the left knee showed that the knee was not swollen or red, and manipulation was not painful or productive of fluid accumulation. There was no crepitation, muscle strength was good, and the Veteran was able to walk on his tiptoes and heals without difficulty. Following x-rays of the left knee, and based on the examination findings above, the examiner concluded that the left knee was "normal."

In June 1999, the Veteran reported constant stiffness, with sharp, deep pain when initially weightbearing on his left knee.  He reported that with activity, the sharp pain subsided, but that a "constant ache" remained. The assessment was "[rule out] internal derangement" of the left knee, without a more specific diagnosis. X-ray imaging later that month showed that the bony structures of the knees were within normal limits, showing no evidence of acute fracture or dislocation, and no evidence of significant degenerative or inflammatory changes. The overlying soft tissue shadows were unremarkable, and the impression was of "normal bilateral knees."

In November 1999, the Veteran complained of left knee pain, with aching discomfort across the joint, but no swelling, catching, locking or instability. Notably, pain was worse at the end of the day, and the impression was chondromalacia patellae (i.e., inflammation of the underside of the patella) of the left knee.

In September 2003, during a mental health evaluation, the Veteran reported that at the age of 33 (1988 or 1989), he had been hospitalized for orthoscopic surgery of both knees. However, the Board has carefully reviewed the entire claims file and found no other evidence of surgery involving the left knee - either in 1988/1989, or at any other time and  this lone reference was likely a clerical error or misunderstanding on the part of the evaluator, rather than probative evidence of an in-service left knee injury.

In March 2007, the Veteran complained of bilateral knee pain, and on VA examination in September 2009, an unspecified left knee deformity was identified by the examiner. The Veteran endorsed giving way, instability, pain, stiffness, weakness, incoordination, decreased speed in joint motion, warmth, swelling, and tenderness of the left knee. He could stand for 15 to 30 minutes, and walk a quarter of a mile before needing to rest. 

On VA examination in March 2010, the Veteran reporting having hurt his left knee in the late 1980s while playing football. A physical examination showed no deformity, giving way, or instability of the knee, but the Veteran endorsed pain and stiffness. Mild flare-ups in symptoms occurred on a weekly basis, and were precipitated by going up or down steps, lifting, walking over uneven surfaces, and being on airplanes. There was some evidence of grinding, and the examiner noted subpatellar tenderness, but the left knee was otherwise normal including with respect to range of motion. X-ray imaging showed a "normal appearing knee," but with an "ossific density along the inferior pole of the patella, likely representing [a] chronic injury."  The final diagnosis was "chronic strain" of the left knee.

Repeated examinations and evaluations have been largely inconclusive regarding the nature of the underlying pathology associated with the Veteran's left knee pain, including whether an identifiable pathology exists. While numerous examination reports refer to the Veteran's "normal" left knee, there is nonetheless evidence of chondromalacia patellae - consistent with subsequent objective radiographic evidence of ossific density along the inferior pole of the patella - and the Board finds that the March 2010 diagnosis of a chronic left knee strain is probative of a current disorder. To the extent that there is disagreement within the record on the matter, the Board finds there to be an approximate balance of evidence regarding the presence of a current left knee disorder, and thus resolves the benefit of the doubt in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In total, the records show clear evidence on an in-service injury of the left knee and evidence of a current left knee disorder. The Board further finds the Veteran's assertions that he has experienced ongoing symptoms in the left knee since the time of his in-service injury are competent and probative of continuous symptoms. Based on the foregoing, and resolving doubt in the Veteran's favor, service connection is established for a chronic strain of the left knee. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102, 3.303.

Right Hip

In January 2013, the Veteran reported that he had been seeing a doctor once a week between 1982 and 1985 for a "hip condition."  He reported that the treating physician has since died and treatment records are not available. In the same statement, he indicated that in 2008 he was informed that his "right hip pain could be caused by [his service-connected] back" disability. Thus, the Veteran is asserting that a current right hip disorder was incurred either during service, or is secondary to service-connected degenerative joint disease of the lumbar spine. 

However, the preponderance of the evidence is against a finding that the Veteran has a current right hip disorder for which service connection may be established, either on a direct or secondary basis and the appeal will be denied.

Service treatment records reflect no complaints, symptoms, or treatment associated with the right hip, including on periodic examination. In October 1988, three years after the Veteran reported having been seen on a weekly basis for hip symptoms, a physical examination showed the lower extremities and spine were normal, and though he reported low back pain there was no indication of any right hip involvement. On examination in October 1993 the lower extremities and spine were again normal, and the only reported musculoskeletal symptoms were related to the right knee. Finally, on separation examination in February 1996, though numerous other painful joints were identified, including the knees, right arm, left ankle, low back, and neck, the hips were not mentioned by the Veteran or identified as being abnormal on evaluation. 

Given that service treatment records appear otherwise complete, the lack of right hip complaints, is probative evidence that the Veteran did not have an in-service right hip injury nor were right hip symptoms otherwise manifest. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may consider silence in the service treatment records as evidence contradictory to the Veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred). While the Veteran is competent to report having seen a physician for several years from 1982 to 1985, the fact that there were no reported symptoms at point thereafter nonetheless weighs against any suggested assertion of the in-service onset of a chronic right hip disorder.

Following separation from service, the Veteran first reported symptoms in the hip region in February 2002 when he endorsed tenderness of the bilateral sacroiliac joint. The assessment was spondylosis of the lower lumbar and sacral spine, and on VA examination of the lumbar spine in July 2002, including x-ray imaging, no hip-specific pathology was identified, independently from his low back disability. A February 2006 outpatient treatment note reflects that low back pain was continuing to radiate into the hip, and in July 2008 he was experiencing tenderness on the right sacroiliac joint. Right hip symptoms continued, with an August 2009 report of right hip pain at a level of 4 out of 10, and a May 2011 report of tender right trochanteric process. In June 2012, the right hip was tender, without weakness, and in September 2014 he reported a six-week history of right hip pain.

The Veteran's endorsements of right hip pain are competent and probative insofar as they show evidence of current symptoms and the history of their onset. Layno, 6 Vet. App. 465. However, the existence of a current disability is the cornerstone of a claim for VA disability compensation. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997). For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The only diagnosed hip disorder throughout the record is dated in May 2011 when the Veteran was diagnosed with right trochanteric bursitis based entirely on the his report of "right hip pain which is worse with walking," and physical findings of a tender trochanteric process and tender sacroiliac joint. Because the opinion was seemingly rendered without explanation, diagnostic imaging, or a complete examination, the Board finds the diagnosis of exceptionally low probative in establishing a current diagnosis. Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record). 

When weighed with the other evidence of record, in particular the repeated examinations and evaluations of the low back and lumbosacral region the May 2011 medical record has low probative value. Repeated diagnostic studies have not indicated a diagnosis referable to the hips even in spite of the Veteran's ongoing complaints of hip symptoms. Thus the May 2011 opinion is minimally probative of a current diagnosis, the opinion is vastly outweighed by voluminous medical evidence to the contrary.

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sleep Apnea

In November 2000, following the discovery of a severe aortic stenosis, the Veteran underwent aortic valve replacement, which was then granted service connection. In November 2010 he wrote that "[s]imply put, [he] cannot sleep," and he is "extremely tired most days."  The Veteran has not suggested, and the evidence does not otherwise show, that sleep apnea had its onset during service, service treatment records are silent for any complaints of symptoms referable to a sleep disorder. The Veteran now asserts that sleep apnea - which onset at some point after the aortic valve replacement - is related to the valve replacement or underlying aortic stenosis.

In June 2009, the Veteran reported that snoring had begun to worsen to the point that he sleeps in a separate room from his wife, and on mental health evaluation in August 2009, he reported several years of major problems with falling asleep, and both the duration and quality of his sleep. It was suggested that he may have sleep apnea and he was referred for a sleep study. Late in August 2009 he was seen for a pulmonary consultation, and he endorsed snoring, apneas, excessive daytime sleepiness and restless legs. His medical history was reviewed, and it was noted that his brother had a history of obstructive sleep apnea. It was recommended that the Veteran undergo overnight polysomnography with possible continuous positive airway pressure (CPAP) titration.

In December 2009, a sleep study confirmed severe obstructive sleep apnea based on respiratory disturbance index findings, rather than apnea-hypopnea index findings. CPAP titration was attempted, but caused the Veteran to sleep poorly. Both restress leg syndrome and respiratory effort related arousals were noted during the study, and he was scheduled for a repeat overnight polysomnography, this time with CPAP titration. A sleep study done February 2010 showed severe sleep apnea with periodic limb movement and the use of a CPAP machine was recommended. Subsequent treatment notes confirm that the Veteran was noncompliant with the use of a CPAP machine, and the Veteran told a VA examiner in February 2010 that he did not see any positive results of using the machine, but he was not sent back for followup pulmonary treatment.

Of note, the actual report of the February 2010 sleep study is not of record, however the February 2011 VA examiner reviewed the report and her analysis constitutes adequate notice to the Board of the study's findings, especially as the examiner included her own expert medical opinion and interpretation of the study's results. The examiner reviewed the Veteran's complete claims file, including reports from the time of his 2000 aortic valve replacement. In consideration of the Veteran's contention, the examiner opined that there is "no known association between aortic stenosis/valve replacement and obstructive sleep apnea," with the accepted risk factors including: "obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities," but "aortic stenosis or valve replacement is not among them."  In reaching this conclusion, the examiner cited to an internet article, called "Overview of Obstructive Sleep Apnea in Adults."

The examiner's opinion is highly probative as it was rendered following a detailed review of the claims file, Prejean v. West, 13 Vet. App. 444, 448-9 (2000); was supported by clinical data and analysis; Bloom v. West, 12 Vet. App. 185, 187 (1999), and included reference to objective treatise information. While the Veteran has asserted a connection between his service-connected aortic valve replacement and the subsequent onset of sleep apnea, this is a complex medical determination  beyond his lay competence. Layno, and his bare assertions to that effect are thus of no probative value.

There is no probative evidence that sleep apnea  is related to service, or a service-connected disability, including aortic stenosis or aortic valve replacement. Without such evidence, service connection for sleep apnea cannot be granted. The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

In November 2011, the Veteran reported that - following his 2000 aortic valve replacement surgery he was "placed on several medications that [he] did not take prior to the surgery," including "medications for high blood pressure."  He repeated this assertion in a January 2013 statement. He argues that hypertension onset following his service-connected valve replacement, and that service-connected aortic stenosis is related to the onset of hypertension. 

Under VA regulation, hypertension must be confirmed by readings taken two or more times on at least three different days. Regulation also clarifies that the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).

Service treatment records show no complaints or treatment referable to hypertension, to include on separation examination in February 1996 when his blood pressure was 130/84. In January 1999, as part of a VA examination, the Veteran underwent a cardiac evaluation when his blood pressure was 155/78. In March 2000 the Veteran reported chest discomfort and palpitations, when his blood pressure was 138/94. This was described as appearing "to have at least mild hypertension with diastolic pressure recorded [above] 90 mmHg."  It was suggested that the Veteran would be monitored and if diastolic pressure remained high, he would be placed on an antihypertensive agent. In May 2000 he underwent a stress test which was stopped after eight minutes and 45 seconds when the Veteran "achieved approximately 87% of his maximum predicted heart rate and developed dyspnea and hypertension."

In November 2011, after a complete review of the claims file and thorough physical evaluation, a VA examiner began by recognizing that the Veteran had been started on a medication called Enlaparil when he had the aortic valve replacement in 2000, but cautioned that there had been no diagnosis of hypertension. The examiner went on to state that the record did not show a "standing diagnosis of [hypertension]," and repeated blood pressure reading on the day of the examination (152/68; 142/68; and 140/68) confirmed the lack of such diagnosis. Regardless, the examiner opined that the "actual diagnosis of [hypertension] is irrelevant" because valvular heart disease and hypertension are unrelated. She observed that blood pressure was "elevated slightly" on examination, but a review of prior diagnostic readings showed no evidence of hypertension.


The examiner noted that Enalapril - which she stated had several uses other than treatment of high blood pressure - was used in the Veteran's case following an "apparent [myocardial infarction] related to aortic stenosis . . . to strengthen the heart and was not started for any other reason."  She went on to opine that if the Veteran were to "develop [hypertension] now it is not related to [service-connected] aortic valve replacement," and cited to an internet resource supporting that the type of medication is recommended following a myocardial infarction.

The Board recognizes that in February 2012, with a blood pressure of only 119/54, the Veteran was diagnosed with "mild pulmonary [hypertension]."  However, as the VA examiner stated, such a diagnosis is nonetheless unrelated to his service-connected aortic stenosis or aortic valve replacement. 

The examiner's opinion is highly probative because it was offered following a thorough review of the claims file; Prejean, 13 Vet. App. at 448-9; was supported by a critical analysis; Bloom, 12 Vet. App. at 187, and included support from treatise information. While the Veteran may genuinely believe that his hypertension is related to his aortic stenosis or aortic valve replacement, this is a complex medical determination beyond his lay competence, Layno, and his assertions to that effect are of no probative value.

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left knee disorder is granted.

Service connection for a chronic left knee strain is granted.

Service connection for a right hip disorder is denied.

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.


REMAND

The Board has determined that additional development is necessary, and the issues of increased ratings for a depressive disorder, a lumbar spine disorder and a right knee disorder will be remanded for clarifying VA examinations. Other action is directed below and the case is REMANDED for the following action:

1. Schedule the Veteran for examinations of the low back and right knee.

a. A VA examiner must conduct a complete right knee examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's status post-right knee arthroscopy with chondromalacia. The examiner must: 

i) Provide range of motion measurements for the right knee expressed in degrees, and conduct repetitive motion testing. In recording the Veteran's range of motion, the examiner is to note at what degree of motion pain, if present, begins. If pain is present throughout active motion, or only at the end or range of motion, that fact should be recorded.




ii) The examiner is to note, in degrees, any decrease of range of motion after repetitive use. 

iii) The examiner must also note, in degrees, any decrease of range of motion which may occur during to flare up events. If the examiner cannot identify the likely additional loss of motion, he or she is to express why to the highest possible degree of specificity. 

iv) Determine whether the right knee exhibits weakened movement, excess fatigability with use, incoordination, painful motion, and/or pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

b. A VA examiner must conduct a complete lumbar spine examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's degenerative joint disease of the lumbar spine. The examiner must: 

i) Provide range of motion measurements for the lumbar spine expressed in degrees, and conduct repetitive motion testing. In recording the Veteran's range of motion, the examiner is to note at what degree of motion pain, if present, begins. If pain is present throughout active motion, or only at the end or range of motion, that fact should be recorded.

ii) The examiner is to note, in degrees, any decrease of range of motion after repetitive use. 

iii) The examiner must also note, in degrees, any decrease of range of motion which may occur during to flare up events. If the examiner cannot identify the likely additional loss of motion, he or she is to express why to the highest possible degree of specificity. 

iv) Determine whether the lumbar spine exhibits weakened movement, excess fatigability with use, incoordination, painful motion, and/or pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

2. Only after the development requested above has been completed to the extent possible, the RO should again review the entire record, including but not limited to the "approximately 856 pages of medical records generated by [VA] facilities" which predated the Board's March 2014 decision. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


